   Case 2:20-cv-09268-CAS-JEM Document 7 Filed 12/22/20 Page 1 of 1 Page ID #:38

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        CV 20-9268-CAS (JEM)                                      Date     Dec. 22, 2020
 Title           David H. McClure v. The County of Los Angeles California, et al.




 Present: The Honorable            John E. McDermott, United States Magistrate Judge
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

        On November 9, 2020, the Court issued a Memorandum and Order Dismissing
Complaint With Leave to Amend (“Dismissal Order”), in which the Complaint was dismissed
with leave to amend and Plaintiff was ordered to file a First Amended Complaint (“FAC”) within
thirty days.

       To date, Plaintiff has failed to file a FAC or otherwise communicate with the Court
regarding his failure to do so.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action should not be
dismissed for failure to prosecute and/or failure to comply with a Court order based on
Plaintiff’s failure to file a FAC. Plaintiff shall file a written response to this Order to Show
Cause no later than January 5, 2021. Cause may be shown if Plaintiff files a FAC by this
deadline.

       Failure to respond to this Order to Show Cause will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with a Court order.



cc: Parties


                                                                                           :
                                                    Initials of Preparer                 slo




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
